Citation Nr: 1535112	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for a service-connected left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel









INTRODUCTION

The Veteran had active duty service from March 1969 to July 1984 and from January 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claim was previously remanded by the Board in February 2015.  The issue of entitlement to service connection for a right ear hearing loss disability was also remanded by the Board in February 2015.  A May 2015 rating decision granted entitlement to service connection for a right ear hearing loss disability, and as such, that issue is not before the Board at this time.

The Board notes that the issue of entitlement to service connection for tinnitus was not specifically adjudicated by the Agency of Original Jurisdiction (AOJ).  On the Veteran's November 2010 claim (both on a VA Form 21-4138 and a VA Form 21-526), the Veteran noted a disability of "hearing loss."  Also, the May 2015 VA examination report noted that the Veteran reported tinnitus and contained a positive opinion linking such tinnitus to the Veteran's military service.  The Board notes that the Veteran does not have a representative providing assistance with his current claim.  Pursuant to VA's Adjudication Procedures Manual Rewrite (M21-1MR), "[c]laims, particularly those from unrepresented claimants, must be read sympathetically... Although a claim for 'hearing loss' denotes diminished hearing acuity, a lay claimant might interpret extraneous sounds (tinnitus) creating interference with normal hearing as 'hearing loss'" and "[i]n cases where the claim is phrased as above but the claimant...reports tinnitus at a hearing exam or if the examiner diagnoses tinnitus and associates that with the Veteran's service or another SC disability, treat the hearing-related claim to include a claim for tinnitus."  See M21-1, Part III, Subpart iv, Chapter 4, Section B.3.b.  The Board notes that the United States Court of Appeals for Veterans Claims has held that the evidentiary development procedures provided in the M21-1MR are binding.  See Campbell v. Gober, 14 Vet. App. 142 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999).  As such, the Board concludes that the Veteran's November 2010 claim included a claim for entitlement to service connection for tinnitus and thus this issue is before the Board at this time.  The fact that the AOJ did not specifically adjudicate the claim of service connection for tinnitus or include that claim as the subject of a subsequent statement of the case does not preclude the Board from expanding the issue of service connection for "hearing loss," an issue over which it has had and still does have jurisdiction.  Specifically, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service-connect.  In this case, the Board properly extends the Veteran's claim of "hearing loss" to that of tinnitus.  The fact that the Board is now granting the benefit in the first instance obviates the necessity to remand the matter to the AOJ as it is non-prejudicial to the Veteran.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  Throughout the period on appeal, the worst audiometric examination results corresponded to a level I designation for the "better" ear and a level IX designation for the "poorer" ear.

2.  The Veteran's tinnitus is related to his active service.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a service-connected left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ear Hearing Loss Claim

A.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in a December 2010 letter, prior to the June 2011 rating decision on appeal.    

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Of record are medical records that were obtained from a military facility.  Further, the Veteran has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2015).  The Veteran was afforded VA audiological examinations in May 2011 and May 2015.  Upon review, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

The Veteran's claim was previously remanded by the Board in February 2015 and the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  

B.  Legal Criteria

The Veteran's service-connected left ear hearing loss disability is currently assigned a noncompensable disability rating under Diagnostic Code 6100, effective October 1989.  The Veteran is also service-connected for a right ear hearing loss disability, which is currently assigned a noncompensable disability rating under Diagnostic Code 6100, effective November 8, 2010.  
  
The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometric evaluations.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a) (2015).  

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R.             § 4.85(d) (2015).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  38 C.F.R. § 4.85, Table VI (2015).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched between the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating under Diagnostic Code 6100.
An exceptional pattern of hearing impairment will exist when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In this case, the Roman numeral designation for hearing impairment from either Table VI or Table VIa will be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R.       § 4.86(a) (2015).

C.  Analysis

The Veteran was afforded a VA examination in May 2011.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
25
40
70
LEFT
25
70
65
75
100

The puretone threshold average in the right ear was 44 and the puretone threshold average in the left ear was 78.  The speech discrimination scores were 96 percent for the right ear and 42 percent for the left ear.  These results, when applied to Table VI, correspond to a level I designation for the right ear and a level IX designation for the left ear.  The test results reflect an exceptional pattern of hearing impairment for the Veteran's left ear as contemplated by 38 C.F.R. § 4.86 (2015), as the puretone thresholds at the 1000, 2000, 3000 and 4000 frequencies are 55 decibels or more.  As such, the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral, will be used.  A puretone threshold average of 78 applied to Table VIa corresponds to a level VII designation, which is lower than found using Table VI.  Under Table VII, a level I designation for the "better" (right) ear and a level IX designation for the "poorer" (left) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Veteran was also afforded a VA examination in May 2015.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
25
35
70
LEFT
15
55
70
85
95

The puretone threshold average in the right ear was 41 and the puretone threshold average in the left ear was 76.  The speech discrimination scores were 98 percent for the right ear and 72 percent for the left ear.  These results, when applied to Table VI, correspond to a level I designation for the right ear and a level VI designation for the left ear.  The test results reflect an exceptional pattern of hearing impairment for the Veteran's left ear as contemplated by 38 C.F.R. § 4.86 (2015), as the puretone thresholds at the 1000, 2000, 3000 and 4000 frequencies are 55 decibels or more.  As such, the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral, will be used.  A puretone threshold average of 76 applied to Table VIa corresponds to a level VI designation, which is the same as found using Table VI.  Under Table VII, a level I designation for the "better" (right) ear and a level VI designation hearing for the "poorer" (left) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

To summarize the VA audiological examination results noted above, the worst audiometric examination results correspond to a level I designation for the "better" (right) ear and a level IX designation for the "poorer" (left) ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

In addition to the VA audiological examinations of record discussed above, there are additional non-VA audiological examination results of record.  Of record are September 2011 private audiometric test results from ENTcare that are presented graphically.  As noted above, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) (2015).  The September 2011 private audiometric test results contain a section labeled "discrimination scores," but it is not noted whether the Maryland CNC test was used.  The Board acknowledges the Court's ruling in Savage v. Shinseki, 24 Vet. App. 259 (2011), where it was determined that it was error for the Board not to seek clarification (or to explain why clarification was not needed) regarding private audiological examinations as to whether the Maryland CNC test was used.  In this case, however, as will be detailed below, the results of the September 2011 private audiometric test, even conceding for purposes of this opinion that the Maryland CNC test was used, does not result in a compensable disability rating for the Veteran's service-connected left ear hearing loss disability and therefore remand for further clarification is not required.   As noted, the September 2011 private audiometric test results were presented graphically.  As fact finder, the Board may interpret the graphical data.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, is empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252 (1992) (a single-judge disposition may be cited for any persuasiveness or reasoning it contains).  Interpreting the February 2011 graphical audiometric results, pure tone thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
25
35
70
LEFT
30
70
75
80
100

The puretone threshold average in the right ear was 43 and the puretone threshold average in the left ear was 81.  The "discrimination scores" noted were 95 percent for the right ear and 45 percent for the left ear.  These results, when applied to Table VI, correspond to a level I designation for the right ear and a level IX designation for the left ear.  The test results reflect an exceptional pattern of hearing impairment for the Veteran's left ear as contemplated by 38 C.F.R. § 4.86 (2015), as the puretone thresholds at the 1000, 2000, 3000 and 4000 frequencies are 55 decibels or more.  As such, the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral, will be used.  A puretone threshold average of 81 applied to Table VIa corresponds to a level VII designation, which is lower than found using Table VI.  Under Table VII, a level I designation for the "better" (right) ear and a level IX designation for the "poorer" (left) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Also of record are November 10, 2009 private audiometric test results from a military facility that are presented graphically.  The Board notes that the Veteran's increased rating claim for his service-connected left ear hearing loss disability was filed on November 8, 2010.  Under 38 C.F.R. § 3.400(o)(2) (2015), an effective date of up to one year prior to a claim for increased rating may be assigned where it is factually ascertainable based on all evidence of record that an increase in disability had occurred.  The Board notes that the Veteran's was granted entitlement to service connection for a right ear hearing loss disability effective November 8, 2010.  As such, the November 10, 2009 military facility audiometric test results are relevant to the Veteran's left ear hearing loss disability claim, but as the Veteran's right ear hearing loss disability was not service connected at that time, pursuant to 38 C.F.R. § 4.85(f) (2015), the right ear will be designated a Roman numeral of I for use with Table VII.  As noted above, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) (2015).  The November 10, 2009 military facility audiometric test results were accompanied by a November 10, 2009 audiology clinic note, which stated that "[w]ord recognition was excellent in the right ear and fair in the left ear."  The November 10, 2009 military facility audiometric test results contained a section titled "speech audiometry" that included results that appear to have been presented in percent designation.  The Board again acknowledges the Court's ruling in Savage v. Shinseki, 24 Vet. App. 259 (2011), but in this case, however, as will be detailed below, the results of the November 10, 2009 military facility audiometric test, even conceding for purposes of this opinion that the Maryland CNC test was used, does not result in a compensable disability rating for the Veteran's service-connected left ear hearing loss disability and therefore remand for further clarification is not required.  While difficult to read due to the quality of the copies available, pure tone thresholds, in decibels, appear to have been:




HERTZ



500
1000
2000
3000
4000
LEFT
10
65
80
80
105

The puretone threshold average in the left ear was 83.  The results under the section titled "speech audiometry" appear to be (again the results are difficult to read) 76 percent for the left ear.  These results, when applied to Table VI, correspond to a level V designation for the left ear.  The test results reflect an exceptional pattern of hearing impairment for the Veteran's left ear as contemplated by 38 C.F.R. § 4.86 (2015), as the puretone thresholds at the 1000, 2000, 3000 and 4000 frequencies are 55 decibels or more.  As such, the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral, will be used.  A puretone threshold average of 83 applied to Table VIa corresponds to a level VII designation, which is higher than found using Table VI.  Under Table VII, a level I designation for the "better" (right) ear (assigned pursuant to 38 C.F.R. § 4.85(f) (2015) because the Veteran's right ear hearing loss disability was not service connected at the time of the November 10, 2009 military facility audiometric test) and a  level VII designation for the "poorer" (left) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

To summarize the non-VA audiological examination results noted above, the worst audiometric examination results correspond to a level I designation for the "better" (right) ear and a level IX designation for the "poorer" (left) ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Also of record are various lay statements, which the Board has considered.  In the November 10, 2009 audiology clinic note referenced above, it was noted that the Veteran had "difficulty understanding speech on the phone, in the left ear particularly."  In an April 2011 statement, the Veteran stated that "[h]earing loss results in a disability in that reduced ability to adequately hear and understand conversations which limit the positions I can seek employment."  On the Veteran's February 2013 VA Form 9, the Veteran referenced his hearing loss and that this "results in degraded speech intelligibility which severely limits my ability to work in many vocations including the one in which I was trained (aviator)."  

The VA audiological examination reports also provided further information regarding the functional impairment due to the Veteran's service-connected left ear hearing loss disability, which the Board has considered.  The May 2011 VA examination report noted effects on occupational functioning and daily activities of "'unable to hear speech, especially at the left ear; trouble on the phone.'"  The May 2015 VA examination report noted that the Veteran's hearing loss impacts the Veteran's ordinary conditions of daily life, including the ability to work.  In this regard, it was noted that the Veteran reported "that he relies on lip reading and looks at a person when they are talking to him to help him understand them" and that he reported "that he has difficulty understanding over the telephone, particularly in the left ear."  It was further noted that "[t]he Veteran reported...that he was not able to work as a civilian flight instructor as a result of his hearing loss."  

Upon review of the evidence of record, the Board finds the audiological examination reports to be the most probative evidence of record.  As discussed above, throughout the period on appeal, the worst audiometric examination results corresponded to a level I designation for the "better" ear and a level IX designation for the "poorer" ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  As such, the Board concludes that, throughout the period on appeal, the criteria for a compensable disability rating for a service-connected left ear hearing loss disability have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

In reaching this conclusion, the Veteran's lay statements have been considered.  The Veteran is competent to report difficulty hearing and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on the audiological examinations are consistent with the assertions that the Veteran has difficulty hearing.  The Board, however, is bound by the mechanical formula provided by regulation for the assignment of disability ratings for a service-connected hearing loss disability and is without authority to grant a higher disability rating than provided above.

D. Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

The first Thun element is not satisfied here.  The Veteran's service-connected left ear hearing loss disability is primarily manifested by a decrease in hearing acuity, which was described above when discussing the Veteran's lay statements and audiological examination reports.  This symptom, and the resulting impairment, is contemplated by the rating schedule and Diagnostic Code 6100.  In short, there is nothing exceptional or unusual about the Veteran's service-connected left ear hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

E.  TDIU

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, the Veteran has not argued, and the evidence of record does not suggest, that his service-connected left ear hearing loss disability has resulted in an inability to secure or follow a substantially gainful occupation.  Again, while the Veteran has stated that his hearing loss disability prevented him from obtaining specific employment in the aviation field, the evidence does not show, and the Veteran has not argued, that he has been unable to secure or follow a substantially gainful occupation in other fields.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.

II.  Tinnitus Claim

Considering the favorable outcome detailed below as to the grant of the Veteran's claim for entitlement to service connection for tinnitus, VA's fulfillment of its duties to notify and assist need not be addressed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA has previously conceded in-service acoustic trauma.  See December 2012 Statement of the Case (stating "[a]coustic trauma provides the event in service").  The Veteran was afforded a VA audiological examination in May 2015.  It was noted that the Veteran reported recurrent tinnitus and that the Veteran "currently experiences bilateral...constant tinnitus."  An opinion was provided, with accompanying rationale, regarding the etiology of the Veteran's tinnitus, which stated that it was at least as likely as not caused by or a result of military noise exposure.  As the evidence shows that the Veteran has a current disability (tinnitus), that there was an in-service incident (conceded acoustic trauma) and a medical nexus (the opinion in the May 2015 VA examination report) is of record that connected the current disability to the in-service incident, the Veteran has met all the requirements for direct service connection and the Board concludes that the Veteran's tinnitus is related to his active service.  As such, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

Entitlement to a compensable disability rating for a service-connected left ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


